Norwood Financial Corp. Merger With North Penn Bancorp, Inc. December 15, 2010 Forward Looking Statement Statements contained in this presentation that are not historical facts are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, possible delays in completing the merger, difficulties in achieving cost savings from the merger or in achieving such cost savings within the expected time frame, and difficulties in integrating North Penn Bank into Wayne Bank, as well as factors discussed in documents filed by Norwood Financial Corp. or North Penn Bancorp, Inc. with the Securities and Exchange Commission (SEC) from time to time.Neither Norwood Financial Corp. nor North Penn Bancorp, Inc. undertakes and both specifically disclaim any obligation to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of Norwood Financial Corp. or North Penn Bancorp, Inc. Norwood Financial Corp. will file a Registration Statement on Form S-4 with the SEC, which will contain the proxy materials of North Penn Bancorp, Inc. and certain other information regarding Norwood Financial Corp.
